           Case 5:18-cv-00222-DPM Document 68 Filed 07/29/21 Page 1 of 2



               IN THE UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF ARKANSAS
                        CENTRAL DIVISION

TRENDIA BAILEY and JOHN'NIQUA
WOFFORD-LIBBET, Each Individually
and on Behalf of all Others Similarly Situated                 PLAINTIFFS

v.                            No. 5:18-cv-222-DPM

JEFFERSON COUNTY, ARKANSAS                                     DEFENDANT

                                    ORDER
          1. The joint motion, Doc. 65, is granted. The proposed settlement
is fair, reasonable, and adequate. Lynn's Food Stores, Inc. v. United States,
679 F.2d 1350, 1353 (11th Cir. 1982); see also Barbee v. Big River Steel, LLC,
927 F.3d 1024, 1027 (8th Cir. 2019); Melgar v. OK Foods, 902 F.3d 775,779
(8th Cir. 2018). It reflects a good-faith compromise of a bona fide wages
dispute. And the attorney's fee is being negotiated separately. The
Court reads all references in the settlement document to the class" as
                                                                    II




the collective action" or group".
     II                       II




          2. For   purposes   of   settlement,   the   Court   converts    the
conditionally certified collective action into a finally certified group.
          All jailers employed by Jefferson County at any time since
          30 August 2015.
          The group members are listed in Exhibit A to the Settlement
Agreement. Doc. 65-2. The Court directs the parties to administer their
settlement as contemplated in their agreement.
          Case 5:18-cv-00222-DPM Document 68 Filed 07/29/21 Page 2 of 2



     3. Any motion for costs and attorney's fees due by 12 August
2021, Doc. 63. The Court will dismiss the complaint with prejudice and
retain jurisdiction for a time to enforce the settlement and resolve fee
issues.
     So Ordered.

                                    D.P. Marshall Jr.
                                    United States District Judge
                                        ;)._'j ~ plt),;I..{




                                      -2-
